Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 20, 2017

                                      No. 04-17-00356-CR

                                   Ex Parte Juan ENRIQUEZ,
                                            Appellant

                  From the 81st Judicial District Court, Karnes County, Texas
                                   Trial Court No. 3862-G
                         Honorable Donna S. Rayes, Judge Presiding


                                         ORDER

         Appellant has filed a pro se motion for relief based on the record. The record indicates
that at the time of his filing, appellant was represented by Richard Langlois. In Texas, appellants
do not have a right to hybrid representation. See Ex parte Taylor, 36 S.W.3d 883, 889 (Tex.
(Tex. Crim. App. App. 2001); Rudd v. State, 616 S.W.2d 623, 625 (Tex. Crim. App. 1981).
Therefore, appellant’s motions are DENIED.



                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2017.



                                                     ___________________________________
                                                     Luz Estrada
                                                     Chief Deputy Clerk